                  ,,..
                                                                                                                      ("'·"· ii~. ijlll.li~
                                                                                                                                  I, .:r-
"'·'}'•-·   ,'•
                                                                                                                                        .. ,, D"'
                                                                                                                                              1      ,         I   .1 ( \
   AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                     I~ . age 1 ofl       I   i



                                          UNITED STATES DISTRICT COU T                                                SEP Oe 2019
                                                  SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                         CLERK. U.S Dl3T'l 1i"'.T COURT
                                                                                       .               SOUTHrnN [<ISTRICT Oc CALIFCJF<N,A·
                             United States of America                           JUDGMENT I _§A CRIMINAL CASEp1a osnv.
                                          v.                                    (For Offenses Committed On or After November 1, 1987)              }


                          Maria Candelaria Flores-Garcia                        CaseNumber: 3:19-mj-23673

                                                                                Kris J. Kraus
                                                                                Defendant's Attorney


  REGISTRATION NO. 88820298

  THE DEFENDANT:
   IZI pleaded guilty to count( s) I of Complaint
                                               -----------------------------
    •         was found guilty to count(s)
              after a plea of not guilty.
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
  Title & Section                       Nature of Offense                                                        Count Number(s)
  8: 1325                               ILLEGAL ENTRY (Misdemeanor)                                               I
    D The defendant has been found not guilty on count(s)
                                                                            -------------------
    •         Count( s)
                           ------------------
                                                                                dismissed on the motion of the United States.

                                              IMPRISONMENT
         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
  imprisoned for a term of:

                                   •. '
                                   V
                                    .
                                          TIME SERVED                       D _ _ _ _ _ _ _ _ _ _ days

    IZI Assessment: $10 REMITTED IZI Fine: WAIVED
    IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
    the defendant's possession at the time of arrest upon their deportation or removal.
    D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                             Friday, September 6, 2019
                                                                             Date of Imposition of Sentence


 Received
                         ~DU~S~M~------
                                                                             HONORABLE MITCHELL D. DEMBIN
                                                                             UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                           3: 19-mj-23673
